oD Oo oO NO oO FF WD DN =

oN Ooo FF WwW DY | D0 OD WDB N DO oT KR WO NY =

30

 

 

McGREGOR W. SCOTT .
United States Attorney d { iol Fine
PAUL HEMESATH =H»

GRANT B. RABENN

 

 

 

Assistant United States Attorney DEC 17 2019
501 I Street, Suite 10-100 CLER
Sacramento, CA 95814 EASTERN piste CT COURT
Telephone: (916) 554-2700 By FORNIA
Facsimile: (916) 554-2900 OEPUTY CLERK
Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
In the Matter of the Criminal Complaint Against: | CASENO. 9.49 MJ 225 DB
IRIS JUNE MICU MINA SEALING ORDER
UNDER SEAL

 

SEALING ORDER
Upon Application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,

SEALED until further order of this Court.

Dated:

 

la HAg

Horf. Deborah Barnes
U.S. MAGISTRATE JUDGE

SEALING ORDER

 
